 

NATCO Group Inc.

Notice of Grant of Option ID: 22-2906892

and Option Agreement

Brookhollow Central III



2950 North Loop West, 7th Floor

Houston, Texas 77092

 

[Name of Recipient]

Award Number:

[Address]

Plan:

 

ID:

   

 

Effective [Date], you have been granted a(n) Non-Qualified Stock Option to buy
[# of Shares] shares of NATCO Group Inc. (the Company) stock at $ _____ per
share [exercise price per share based on Fair Market Value on grant date].

The total option price of the shares granted is $ _____ [total exercise price].

Shares in each period will become fully vested on the date shown.

Shares

Vest Type

Full Vest

Expiration

[1/3 of initial award]

On Vest Date

[1st anniversary of grant date]

[7th or 10th anniversary of grant date]

[1/3 of initial award]

On Vest Date

[2nd anniversary of grant date]

[7th or 10th anniversary of grant date]

[1/3 of initial award]

On Vest Date

[3rd anniversary of grant date]

[7th or 10th anniversary of grant date]

 

 

By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Option Plan as amended and the Option Agreement, all of which are
attached and made a part of this document.

 

 

 

__________________________________ ________________________________

NATCO Group Inc. Date

 

__________________________________ ________________________________

[Name of Recipient] Date



NONSTATUTORY STOCK OPTION AGREEMENT

Director Form

AGREEMENT

made as of the effective date specified in the Notice of Grant of Option and
Option Agreement to which this Agreement is attached (the "Notice") between the
individual identified in the address line of the Notice ("Director") and NATCO
Group Inc. (the "Company"). This Agreement forms an integral part of the Notice
and is incorporated by reference into the Notice. By signing the Notice,
Director is agreeing to the terms of this Agreement.



To carry out the purposes of the NATCO Group Inc. [1998 Directors Compensation
Plan] [2001/2004 Stock Incentive Plan] [2006 Long-Term Incentive Compensation
Plan] (the "Plan"), by affording Director the opportunity to purchase shares of
the common stock of the Company, par value $0.01 per share ("Stock"), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Director hereby agree as follows:

1. Grant of Option

. The Company hereby irrevocably grants to Director the right and option
("Option") to purchase all or any part of the shares of Stock specified in the
Notice on the terms and conditions set forth herein and in the Plan, which Plan
is incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of the Notice, this Agreement and the Plan, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meaning attributed to such terms under the Plan, unless the
context requires otherwise. This Option shall not be treated as an incentive
stock option within the meaning of section 422(b) of the Code.



2. Purchase Price

. The purchase price of Stock purchased pursuant to the exercise of this Option
shall be as specified in the Notice. For all purposes of this Agreement, the
Fair Market Value of Stock shall be determined in accordance with the provisions
of the Plan.



3. Exercise of Option

. Subject to the earlier expiration of this Option as herein provided, this
Option may be exercised, by written notice to the Company at its principal
executive office addressed to the attention of its Corporate Secretary (or such
other officer or employee of the Company as the Company may designate from time
to time), at any time and from time to time after the date of grant hereof, but,
except as otherwise provided below, this Option shall not be exercisable for
more than a percentage of the aggregate number of shares offered by this Option
determined by the number of full years from the date of grant hereof to the date
of such exercise, in accordance with the following schedule:



Number of Full Years

Percentage of Shares

That May Be Purchased

Less than 1 year

0%

1 year

33-1/3%

2 years

66-2/3%

3 years or more

100%



This Option may be exercised only while Director remains a Director of the
Company and will terminate and cease to be exercisable upon Director's
termination of service with the Company, subject to the following:

If Director's service to the Company terminates by reason of disability (within
the meaning of section 22(e)(3) of the Code), the vested portion of this Option
may be exercised in full by Director (or Director's estate or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Director) at any time during the period of
[one year] following such termination.

If Director dies while in the service of the Company, Director's estate, or the
person who acquires this Option by will or the laws of descent and distribution
or otherwise by reason of the death of Director, may exercise the portion of
this Option that was vested at the date of death at any time during the period
of one year following the date of Director's death.

If Director is terminated for cause, this Option may only be exercised while
Director remains a Director of the Company. As used in this paragraph, the term
"cause" shall mean director (i) has been convicted of a misdemeanor involving
moral turpitude or of a felony, (ii) has engaged in gross negligence or willful
misconduct in the performance of the duties of Director's employment, (iii) has
willfully disregarded or materially breached any written corporate policies
established by the Company, or (iv) has breached any material provision of any
written agreement between Director and the Company or any of its Affiliates.
Determinations as to the existence of cause shall be made by majority vote of
the nonmanagement directors excluding Director, with the concurrence of the
Committee (or defined in the Plan).

If Director's service to the Company terminates for any reason other than as
described in (a), (b) or (c) above, this Option may be exercised by Director at
any time during the period of three months following such termination, or by
Director's estate (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Director) during
a period of one year following Director's death if Director dies during such
three-month period, but in each case only as to the number of shares Director
was entitled to purchase under this Agreement as of the date Director's service
terminates.

This Option shall not be exercisable in any event after the expiration of
[seven] [ten] years from the date of grant. The purchase price of shares as to
which this Option is exercised shall be paid in full at the time of exercise (a)
in cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering or constructively tendering to the Company shares of
Stock having a Fair Market Value equal to the purchase price (provided such
shares used for this purpose must have been held by Director for such minimum
period of time as may be established from time to time by the Committee), (c) if
the Stock is readily tradable on a national securities market, through a
"cashless-broker" exercise in accordance with a Company established policy or
program for the same, or (d) any combination of the foregoing. No fraction of a
share of Stock shall be issued by the Company upon exercise of an Option or
accepted by the Company in payment of the exercise price thereof; rather,
Director shall provide a cash payment for such amount as is necessary to effect
the issuance and acceptance of only whole shares of Stock. Unless and until a
certificate or certificates (whether in physical form or through electronic
means) representing such shares shall have been issued by the Company to,
Director (or the person permitted to exercise this Option in the event of
Director's death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to shares acquirable upon an exercise of
this Option.

4. Withholding of Tax

. To the extent that the exercise of this Option or the disposition of shares of
Stock acquired by exercise of this Option results in compensation income or
wages to Director for federal, state or local tax purposes, Director shall
deliver to the Company at the time of such exercise or disposition such amount
of money or shares of Stock as the Company may require to meet its minimum
obligation under applicable tax laws or regulations. No exercise of this option
shall be effective until Director (or the person entitled to exercise this
Option, as applicable) has made arrangements approved by the Company to satisfy
all applicable minimum tax withholding requirements of the Company.



5. Status of Stock

. The Company intends to register for issuance under the Securities Act of 1933,
as amended (the "Act") the shares of Stock acquirable upon exercise of this
Option, and to keep such registration effective throughout the period this
Option is exercisable. In the absence of such effective registration or an
available exemption from registration under the Act, issuance of shares of Stock
acquirable upon exercise of this Option will be delayed until registration of
such shares is effective or an exemption from registration under the Act is
available. The Company intends to use its reasonable efforts to ensure that no
such delay will occur. In the event exemption from registration under the Act is
available upon an exercise of this Option, Director (or the person permitted to
exercise this Option in the event of Director's death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.



Director agrees that the shares of Stock which Director may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. Director also agrees that (i) the certificates representing the shares of
Stock purchased under this Option may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
shares of Stock purchased under this Option on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of the shares of Stock purchased under this
Option.



6. Acknowledgements Regarding Section 409A of the Code

. Director understands that if the purchase price of the Stock under this Option
is less than the fair market value of such Stock on the date of grant of this
Option, then Director may incur adverse tax consequences under Section 409A of
the Code. Director acknowledges and agrees that (a) he is not relying upon any
determination by the Company, its affiliates, or any of their respective
employees, directors, officers, attorneys or agents (collectively, the "Company
Parties") of the fair market value of the Stock on the date of grant of this
Option, (b) he is not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
Director's execution of this Agreement and his receipt, holding and exercise of
this Option, and (c) in deciding to enter into this Agreement, Director is
relying on his own judgment and the judgment of the professionals of his choice
with whom he has consulted. Director hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with Director's execution of this
Agreement and his receipt, holding and exercise of this Option.



7. Binding Effect

. This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Director.



8. Entire Agreement.

This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Option granted hereby. Without limiting the scope of the preceding sentence,
all prior understandings and agreements, if any, among the parties hereto
relating to the subject matter hereof are hereby null and void and of no further
force and effect. Any modification of this Agreement shall be effective only if
it is in writing and signed by both Director and an authorized officer of the
Company.



9. Governing Law

. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.

